—In a proceeding pursuant to Social Services Law § 384-b to adjudicate the subject children to be permanently neglected, the mother appeals from an order of the Family Court, Kings County (Salinitro, J.), dated July 1, 1997, which denied her motion to vacate an order of disposition of the same court (Yancey, J.), dated July 29, 1992, which, upon the appellant’s failure to appear in the action, and after an inquest, terminated her parental rights and freed the subject children for adoption.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court was correct in utilizing CPLR 5015 (a) (1) to determine her motion to vacate the order of disposition terminating her parental rights (see, Matter of Latisha I., 238 AD2d 340; Matter of Geraldine Rose W., 196 AD2d 313). Thus, the Family Court properly denied the motion to vacate the order of disposition upon finding that she failed to establish a reasonable excuse for her default and a meritorious defense (see, Matter of Ann D., 239 AD2d 575; Matter of Latisha I., supra).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.